Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 7th, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on April 13th, 2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the short distance" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the short distance" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP2015125430A, as evidenced by the machine translation) in view of Takashi (EP1821143A1).
Regarding claim 1, Ryoji discloses an optical element driving mechanism (Figs. 1-2) for corresponding to an optical sensing element ([0002], “camera”), comprising:
a fixed portion (2), having an aperture corresponding to the optical sensing element (2a), wherein an optical axis that is perpendicular to the optical sensing surface of the optical sensing element passes through the aperture ([0009], “has an optical path opening 2A for taking in light to a rear lens or the like”);
a movable portion (5), for connecting to an optical element (3) and being movable relative to the fixed portion (as shown in Fig. 2), wherein when viewed along the optical axis, the optical element overlaps the aperture when the movable portion is located at a first terminal position (as shown in Fig. 2, (a)); and
a first driving assembly (4), for driving the movable portion to move relative to the fixed portion ([0009], “The driving means 4 slides the light shielding blade 3 linearly along one axial direction perpendicular to the optical axis”);
wherein the fixed portion has an elongated structure that extends along a first as direction (as shown in Fig. 1, the fixed portion has an elongated structure).
Ryoji does not specifically disclose the aperture located at a first end of the fixed portion when viewed along the optical axis.
However Takashi, in the same field of endeavor because both teach an optical element driving mechanism, teaches the aperture (Figs. 6-8, 26a) located at a first end of the fixed portion (26) when viewed along the optical axis (as shown in Figs. 6-8, the aperture is located at a first end of the fixed portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji with the aperture is located at a first end of the fixed portion when viewed along the optical axis as taught by Takashi, for the purpose of forming a compact driving mechanism. 
Regarding claim 2, modified Ryoji teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the fixed portion further comprising a second end, wherein the first end and the second end are arranged along the first direction, wherein the short distance between the aperture and the first end is shorter than the short distance between the aperture and the second end.

    PNG
    media_image1.png
    860
    621
    media_image1.png
    Greyscale

However Takashi, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein the fixed portion (Fig. 6, 26) further comprising a second end (examiner labeled Fig. 6), wherein the first end and the second end are arranged along the first direction (examiner labeled Fig. 6), wherein the short distance between the aperture and the first end is shorter than the short distance between the aperture and the second end (as shown in examiner labeled Fig. 6, the short distance between the aperture and the first end is shorter than the short distance between the aperture and the second end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi with the wherein the fixed portion further comprising a second end, wherein the first end and the second end are arranged along the first direction, wherein the short distance between the aperture and the first end is shorter than the short distance between the aperture and the second end as taught by Takashi, for the purpose of forming a compact driving mechanism. 
Regarding claim 3, modified Ryoji teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the fixed portion further comprising a second end, wherein the first end and the second end are arranged along the first direction, wherein the short distance between the optical sensing element and the first end is shorter than the short distance between the optical sensing element and the second end.
However Takashi, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein the fixed portion (Fig. 6, 26) further comprising a second end (examiner labeled Fig. 6), wherein the first end and the second end are arranged along the first direction (examiner labeled Fig. 6), wherein the short distance between the optical sensing element (11) and the first end is shorter than the short distance between the optical sensing element and the second end (as shown in examiner labeled Fig. 6, the short distance between the sensor and the first end is shorter than the short distance between the sensor and the second end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi with the wherein the fixed portion further comprising a second end, wherein the first end and the second end are arranged along the first direction, wherein the short distance between the optical sensing element and the first end is shorter than the short distance between the optical sensing element and the second end as taught by Takashi, for the purpose of forming a compact driving mechanism. 
Regarding claim 4, modified Ryoji teaches as is set forth in claim 1 rejection above and Ryoji further discloses further comprising a positioning assembly (2B), disposed on the fixed portion or the movable portion (as shown in Fig. 1), wherein the positioning assembly limits the movable portion to the first terminal position or a second terminal position relative to the fixed portion (as shown in Fig. 2, 2B limits the movable portion to a first and second terminal position).
Regarding claim 5, modified Ryoji teaches as is set forth in claim 4 rejection above and Ryoji further discloses wherein the fixed portion further comprises:
a cap (6); and
a base (2), connected to the cap (as shown in Fig. 2);
wherein the movable portion (5), the first driving assembly (4), and the positioning assembly (2B) are located between the cap and the base (as shown in Figs. 1-2).
Regarding claim 9, modified Ryoji teaches as is set forth in claim 4 rejection above and Ryoji further discloses wherein the movable portion comprises a sliding part (5D), and the fixed portion comprises a rail (2C) corresponding to the sliding part.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP2015125430A, as evidenced by the machine translation) in view of Takashi (EP1821143A1), as applied to claim 5 above, further in view of Ladwig (US 2016/0258425).
Regarding claim 6, modified Ryoji teaches as is set forth in claim 5 rejection above but does not specifically disclose wherein the cap is made of metal, the cap is electrically connected to the positioning assembly, and the cap has a surface and an insulated component disposed on the surface.
However Ladwig, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein a cap (16) is made of metal ([0045], “Base layers 16 and/or 68 are stainless steel in embodiments”), the cap is electrically connected to the positioning assembly ([0039], “wires 15 extend between the support member 12 and the moving member 14, and can be electrically actuated to move and control the position of the moving member”), and the cap has a surface and an insulated component disposed on the surface ([0040], “A layer of dielectric 20 is located between the conductive traces 18 and the base layer 16 to electrically insulate the traces”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi with the wherein the cap is made of metal, the cap is electrically connected to the positioning assembly, and the cap has a surface and an insulated component disposed on the surface as taught by Ladwig, for the purpose of providing a reliable driving mechanism. 
Regarding claim 7, modified Ryoji teaches as is set forth in claim 5 rejection above but does not specifically disclose further comprising a metal wire embedded within the cap, wherein the metal wire is electrically connected to the positioning assembly.
However Ladwig, in the same field of endeavor because both teach an optical element driving mechanism, teaches further comprising a metal wire embedded within the cap ([0039], “wires 15 extend between the support member 12 and the moving member 14, and can be electrically actuated to move and control the position of the moving member”), wherein the metal wire is electrically connected to the positioning assembly ([0039], “wires 15 extend between the support member 12 and the moving member 14, and can be electrically actuated to move and control the position of the moving member”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi with the further comprising a metal wire embedded within the cap, wherein the metal wire is electrically connected to the positioning assembly as taught by Ladwig for the purpose of providing a reliable driving mechanism.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP2015125430A, as evidenced by the machine translation) in view of Takashi (EP1821143A1), as applied to claim 4 above, further in view of Bang (KR 20100088444, as evidenced by the machine translation).
Regarding claim 8, modified Ryoji teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein the fixed portion further comprises: a first stopper structure located on a side of the fixed portion closer to the positioning assembly; and a second stopper structure located on a side of the fixed portion further away from the positioning assembly; wherein when the movable portion comes into contact with the first stopper structure, the movable portion is located in the first terminal position relative to the fixed portion; and when the movable portion comes into contact with the second stopper structure, the movable portion is located in the second terminal position relative to the fixed portion.
However Bang, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein the fixed portion (Fig. 3, 110) further comprises: a first stopper structure (182) located on a side of the fixed portion (182 located near torsion spring 150) closer to the positioning assembly (150); and a second stopper structure (172) located on a side of the fixed portion (182 located further from torsion spring 150) further away from the positioning assembly; wherein when the movable portion comes into contact with the first stopper structure (as shown in Fig. 3, 181 in contact with 182), the movable portion is located in the first terminal position relative to the fixed portion (Fig. 3 demonstrates the first terminal position); and when the movable portion comes into contact with the second stopper structure (as shown in Fig. 5, 171 in contact with 172), the movable portion is located in the second terminal position relative to the fixed portion (Fig. 5 demonstrates the second terminal position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi with the wherein the fixed portion further comprises: a first stopper structure located on a side of the fixed portion closer to the positioning assembly; and a second stopper structure located on a side of the fixed portion further away from the positioning assembly; wherein when the movable portion comes into contact with the first stopper structure, the movable portion is located in the first terminal position relative to the fixed portion; and when the movable portion comes into contact with the second stopper structure, the movable portion is located in the second terminal position relative to the fixed portion as taught by Bang, for the purpose of providing a mechanism for holding the shutter in place. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP2015125430A, as evidenced by the machine translation) in view of Takashi (EP1821143A1), as applied to claim 1 above, further in view of Lim (US 2018/0069995).
Regarding claim 10, modified Ryoji teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the first driving assembly comprises: a first driving coil disposed on the fixed portion; a positioning pin located in the first driving coil; and a first driving magnet connected to the movable portion, moving relative to the first driving coil in the first direction.
However Lim, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein the first driving assembly (Fig. 14, 1175) comprises: a first driving coil (1175c) disposed on the fixed portion (1165); a positioning pin located in the first driving coil (1175d); and a first driving magnet (1171) connected to the movable portion (1157), moving relative to the first driving coil in the first direction ([0008], “rotates … in a first direction”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi with the wherein the first driving assembly comprises: a first driving coil disposed on the fixed portion; a positioning pin located in the first driving coil; and a first driving magnet connected to the movable portion, moving relative to the first driving coil in the first direction as taught by Lim, for the purpose of precisely controlling the movement of the shutter. 
Regarding claim 11, modified Ryoji teaches as is set forth in claim 10 rejection above and Ryoji further discloses wherein a range of motion (as is shown by the length of 6B) of the first driving magnet (42) is greater than a length of the first driving coil (45, length of 6B is greater than length of coil 45).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP2015125430A, as evidenced by the machine translation) in view of Takashi (EP1821143A1), as applied to claim 1 above, further in view of Minamisawa (US 2018/0284569).
Regarding claim 12, modified Ryoji teaches as is set forth in claim 1 rejection above but does not specifically disclose further comprising an adhesive component, wherein the movable portion further comprises a holder with a through slot extending to the first driving assembly, the adhesive component is located between the through slot and the first driving assembly, and the holder is integrated with the first driving assembly by the adhesive component.
However Minamisawa, in the same field of endeavor because both teach an optical element driving mechanism, teaches further comprising an adhesive component ([0045], “an adhesive agent”), wherein the movable portion further comprises a holder (Fig. 5, 72) with a through slot (72c) extending to the first driving assembly (16, [0036], “magnetic driving mechanism … provided with … rolling driving magnet 16”), the adhesive component is located between a through slot (72c) and the first driving assembly (16), and the holder is integrated with the first driving assembly by the adhesive component ([0045], “an adhesive agent is applied to a portion which the rolling drive magnet 16 abuts against, and the rolling drive magnet 16 is fixed to the yoke 72 as well”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi with the further comprising an adhesive component, wherein the movable portion further comprises a holder with a through slot extending to the first driving assembly, the adhesive component is located between the through slot and the first driving assembly, and the holder is integrated with the first driving assembly by the adhesive component as taught by Minamisawa for the purpose of precisely controlling the motion of the movable portion. 
Regarding claim 13, modified Ryoji teaches as is set forth in claim 12 rejection above but does not specifically disclose wherein the holder has a protrusion and the optical element has a hole, wherein the protrusion passes through the hole to connect the holder to the optical element.
However Minamisawa, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein a holder (Fig. 5, 71) has a protrusion (73) and the optical element has a hole (25a), wherein the protrusion passes through the hole to connect the holder to the optical element (as shown in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi, further in view of Minamisawa with the wherein the holder has a protrusion and the optical element has a hole, wherein the protrusion passes through the hole to connect the holder to the optical element as taught by Minamisawa for the purpose of precisely controlling the motion of the movable portion. 

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP2015125430A, as evidenced by the machine translation) in view of Takashi (EP1821143A1), as applied to claim 4 above, further in view of Xing (WO 2016123927, as evidenced by the machine translation).
Regarding claim 14, modified Ryoji teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein the positioning assembly comprises: a positioning element corresponding to the movable portion; and a second driving assembly driving the positioning element to move relative to the fixed portion in a second direction perpendicular to the first direction.
However Xing, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein a positioning assembly (Fig. 9) comprises: a positioning element corresponding to the movable portion (906); and a second driving assembly driving the positioning element (907) to move relative to the fixed portion in a second direction perpendicular to a first direction (as shown in Fig. 9, Page 13, line 3, “rotation and locking mechanism”, examiner interprets the rotation (first direction) to be perpendicular to the direction of the positioning element (second direction)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi with the wherein the positioning assembly comprises: a positioning element corresponding to the movable portion; and a second driving assembly driving the positioning element to move relative to the fixed portion in a second direction perpendicular to the first direction as taught by Xing, for the purpose of preventing the movement of movable portion. 
Regarding claim 15, modified Ryoji teaches as is set forth in claim 14 rejection above but does not specifically disclose further comprising: a first electric conductive part electrically connected to the first driving assembly; and a second electric conductive part electrically connected to the second driving assembly; wherein the first electric conductive part and the second electric conductive part are separate from each other.
However Xing, in the same field of endeavor because both teach an optical element driving mechanism, teaches further comprising: a first electric conductive part (Fig. 9, 909) electrically connected to a first driving assembly (901); and a second electric conductive part (examiner interprets electromagnet 907 comprising an electric conductive part) electrically connected to a second driving assembly (907); wherein the first electric conductive part and the second electric conductive part are separate from each other (as shown in Fig. 9, 909 and 907 are separate from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi, further in view of Xing with the further comprising: a first electric conductive part electrically connected to the first driving assembly; and a second electric conductive part electrically connected to the second driving assembly; wherein the first electric conductive part and the second electric conductive part are separate from each other as taught by Xing, for the purpose of providing a locking mechanism to secure the movable portion of the driving mechanism. 
Regarding claim 16, modified Ryoji teaches as is set forth in claim 14 rejection above but does not specifically disclose wherein the second driving assembly comprises: a second driving coil disposed on the fixed portion; and a center pin at least partially located in the second driving coil; wherein when the second driving coil is electrified, the positioning element is attracted by a magnetic force exerted by the center pin and thereby moves relative to the movable portion.
However Xing, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein a second driving assembly (Fig. 9, 907) comprises: a second driving coil disposed on the fixed portion (as shown in Fig. 9); and a center pin at least partially located in the second driving coil (906); wherein when the second driving coil is electrified, a positioning element is attracted by a magnetic force exerted by the center pin and thereby moves relative to the movable portion (Page 12, Par. 7, “when the lock solenoid 907 is energized, a magnetic locking pin 906 will suck up”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi, further in view of Xing with the wherein the second driving assembly comprises: a second driving coil disposed on the fixed portion; and a center pin at least partially located in the second driving coil; wherein when the second driving coil is electrified, the positioning element is attracted by a magnetic force exerted by the center pin and thereby moves relative to the movable portion as taught by Xing, for the purpose of providing a magnetic pin to prevent movement of a movable portion. 


    PNG
    media_image2.png
    976
    854
    media_image2.png
    Greyscale

Regarding claim 17, modified Ryoji teaches as is set forth in claim 16 rejection above but does not specifically disclose wherein the center pin comprises: a coil winding shaft disposed in the second driving coil; and a top surface connected to the coil winding shaft, wherein a diameter of the top surface is greater than a diameter of the coil winding shaft.
However Xing, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein a center pin (Fig. 9, 906) comprises: a coil winding shaft disposed in the second driving coil (905); and a top surface connected to the coil winding shaft (examiner labeled Fig. 9), wherein a diameter of the top surface is greater than a diameter of the coil winding shaft (examiner labeled Fig. 9, the top surface has a greater diameter than the shaft).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi, further in view of Xing with the wherein the center pin comprises: a coil winding shaft disposed in the second driving coil; and a top surface connected to the coil winding shaft, wherein a diameter of the top surface is greater than a diameter of the coil winding shaft as taught by Xing, for the purpose of providing a locking mechanism to secure the movable portion of the driving mechanism. 
Regarding claim 18, modified Ryoji teaches as is set forth in claim 14 rejection above but does not specifically disclose wherein the positioning element comprises: a raised part; and a bottom part connected to the raised part and closer to the second driving assembly than the raised part. 
However Xing, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein a positioning element (Fig. 9, 906) comprises: a raised part (examiner labeled Fig. 9); and a bottom part connected to the raised part (examiner labeled Fig. 9) and closer to the second driving assembly than the raised part (as shown in Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi, further in view of Xing with the wherein the positioning element comprises: a raised part; and a bottom part connected to the raised part and closer to the second driving assembly than the raised part as taught by Xing, for the purpose of providing a locking mechanism to secure the movable portion of the driving mechanism.
Regarding claim 19, modified Ryoji teaches as is set forth in claim 18 rejection above but does not specifically disclose wherein the optical element has two perforations, and when the movable portion is located in the first terminal position, the raised part is inserted into one of the perforations, when the movable portion is located in the second terminal position, the raised part is inserted into another one of the perforations.
However Xing, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein the optical element has two perforations (Fig. 9, 904, Page 12, Par. 7, “locking slots 904”), and when the movable portion is located in the first terminal position, the raised part is inserted into one of the perforations (Page 12, Par. 7, “spring 905 will spring back 906 magnetic deadbolt lock insert slot 904, the rotor 901 is locked”), when the movable portion is located in the second terminal position, the raised part is inserted into another one of the perforations (Page 12, Par. 8, “rotor to the right position … rotor becoming fixed in position … spring 905 will push magnetic locking pin 906 with the selected lens 903 corresponding locking groove 904”, examiner interprets this as the raised part moving from terminal position one to terminal position two”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi, further in view of Xing with the wherein the optical element has two perforations, and when the movable portion is located in the first terminal position, the raised part is inserted into one of the perforations, when the movable portion is located in the second terminal position, the raised part is inserted into another one of the perforations as taught by Xing, for the purpose of locking the movable portion at different positions. 
Regarding claim 20, modified Ryoji teaches as is set forth in claim 18 rejection above but does not specifically disclose wherein when viewed in the second direction, a top of the raised part is circular or a rounded rectangular.
However Xing, in the same field of endeavor because both teach an optical element driving mechanism, teaches wherein when viewed in the second direction, a top of the raised part is circular or a rounded rectangular (as shown in Fig. 9, the raised part is pin and thus viewed as a circular object in the second direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical element driving mechanism of Ryoji in view of Takashi, further in view of Xing with the wherein when viewed in the second direction, a top of the raised part is circular or a rounded rectangular as taught by Xing for the purpose of securely locking the movable portion in place.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Imai (US 2020/0201143).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        3 October 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872